Hall, Judge.
The defendant appeals from his conviction of abandonment of his illegitimate child. The ground contended by the defendant for reversal is that the Superior Court of Butts County was without jurisdiction because the undisputed evidence, summarized below, showed that the child first became dependent in Lamar County. The mother of the child had lived in Butts County all of her life. The child was born on August 11, 1964, at a health center in Lamar County and three days after its birth the mother returned with the child to Butts County where she and the child continued to live. Others than the defendant furnished necessities for the child while it was in Lamar County and after it returned to Butts County; the alleged father had never contributed to its support. “Mere temporary absence from that county [Butts] during the lying-in period . . . does not require a finding that the offense was committed in the county where the hospital was located rather than the county where the prosecutrix and her child resided. Bradley v. State, 52 Ga. App. 203 (182 SE 821).” Nesbit v. State, 112 Ga. App. 464, 465 (145 SE2d 662).

Judgment affirmed.


Nichols, P. J., and Deen, J., concur.